DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 3a command component, a verification component, an output component, and a decoding component in claims 13 - 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For purposes of examination the command component, verification component, output component, and decoding component are being interpreted under the applicant specs ¶ 0022 - 0028. “The processor 125 may be operable to provide control or other functionality for at least portions of the system 100 or at least portions of the host device 105. The processor 125 may be a general-purpose processor, a digital signal processor (DSP), an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA) or other programmable logic device, discrete gate or transistor logic, discrete hardware components, or a combination of these components.” Wherein the BRI of the listed components is separate specialized circuits, a single processor or a combination of both.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-12, 13-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwang (US Patent Application 2009-0237978).

Regarding claim 1, Kwang teaches a method, comprising: receiving, at a memory device that comprises an array of memory cells, a command to write data to an address within the array; writing the data to the array based at least in part on the command; and writing an indication of the address to the array based at least in part on the command. (¶ 0011, 0056) "In one embodiment, the method includes storing data being written into the non-volatile memory cell array in a write buffer, storing write addresses associated with data being written into the non-volatile memory cell array, and controlling a read current applied to the non-volatile memory cell array during a read operation based on whether a read address matches one of the stored write addresses and at least one indication of settling time of the data being written into the non-volatile memory cell array." , "Returning to Fig. 1, an external address EADDR is received and buffered by an address buffer 120 in association with a command CMD received by a controller 150. The controller 150 decodes the command CMD into a write command, read command, etc. The controller 150 sends the read or write command to the address buffer 120. For write commands, the address buffer 120 stores and outputs the external address EADDR as a write address W ADDR. For read commands, the address buffer 120 stores and outputs the external address EADDR as a read address RADDR." Mentions writing data in a cell array after a command and storing the address associated with that data.  

Regarding claim 2, Kwang teaches receiving a second command to read the data from the array, the second command associated with a second address within the array; reading, based at least in part on receiving the second command, the data and the indication of the address from the array; ( ¶ 0011, 0056) Mentions reading data in a cell array after a read command and storing the address associated with that data. 
determining, based at least in part on the indication of the address, whether the second address matches the address, wherein the signaling indicates the data and whether the second address matches the address. ( ¶ 0074) "A bias selection signal generator 930 generates the bias selection signal SEL VBIAS based on the recovery timing signal RCV and the composite comparison result SUM COMP from the write address buffer 124. In particular, the bias selection signal generator 930 includes NAND gate 932 that NANDs the recovery timing signal RCV and the composite comparison result SUM COMP. It will be recalled that the composite comparison result SUM COMP has a logic “1” state if a currently received read address RADDR matches a write address WADDR stored in the write address buffer 124. Accordingly, if both the recovery timing signal RCV and the composite comparison result SUM COMP are logic “1” the NAND gate 932 outputs a logic “0”; otherwise, the NAND gate 932 outputs a logic “1”. Stated another way, if the recovery timing period has not expired and a currently received read address RADDR matches a write address WADDR, then the NAND gate 932 outputs a logic “0”. An inverter 934 inverts the output of the NAND gate 932 to generate the bias selection signal SEL BIAS. Accordingly, the bias selection signal SEL BIAS is logic “1” (a logic high Voltage) if the recovery timing period has not expired and a currently received read address RADDR matches a stored write address WADDR." Wherein returning the output of SUM COMP is understood as an indication of the address.

Regarding claim 3, Kwang teaches determining, based at least in part on the indication of the address, whether the second address matches the address, wherein the signaling indicates the data and whether the second address matches the address. (¶ 0061) "During a read operation, the read address RADDR supplied to the predecoder 108 by the address buffer 120 is also supplied to the write address buffer 124.As shown in Fig. 4, the write address buffer 124 includes a comparator 420 associated with each entry 410. Each comparator 420 compares the write address WADDR stored in the corresponding entry 410 with the received read address RAD DR, and generates a comparison result RS_ COMPi, for i = 0 to n. In one embodiment, the comparison result RS_COMP is a logic "I" if the read and write addresses match, and is a logic "0" if the read and write addresses do not match." Mentions comparing read and write addresses and outputting a match.

Regarding claim 4, Kwang teaches writing, to a mode register at the memory device, a second indication that the second address does not match the address. (¶ 0061) "A summer 430 performs a logical OR operation on the output from the comparators 420 to generate a composite comparison result SUM_COMP. Namely, if the read address RADDR matches at least one write address W ADDR, then the composite comparison result SUM_ COMP will be a logic "1 "; otherwise, the composite comparison result SUM_ COMP will be a logic "0"." Wherein the result of the comparison is saved to SUM_COMP(mode register).

Regarding claim 5, Kwang teaches the signaling indicates the data and the address. (¶ 0074) Wherein an indication of the address uses the address of the read.

Regarding claim 6, Kwang teaches writing the data to a first portion of a page of memory cells within the array; and writing the address to a second portion of the page of memory cells. (¶ 0056 - 0058; Fig. 1) "Returning to Fig. 1, an external address EADDR is received and buffered by an address buffer 120 in association with a command CMD received by a controller 150. The controller 150 decodes the command CMD into a write command, read command, etc. The controller 150 sends the read or write command to the address buffer 120. For write commands, the address buffer 120 stores and outputs the external address EADDR as a write address W ADDR. For read commands, the address buffer 120 stores and outputs the external address EADDR as a read address RADDR…The write circuit 112, as instructed by the controller 150, writes the write data WDATA in the memory cell array 102 by supplying the appropriate currents and/or voltages to set or reset the memory cells consistent with the logic states of the write data WDA TA." Wherein the address is stored in the address buffer and data in the cell array.

Regarding claim 7, Kwang teaches the page of memory cells comprises memory cells associated with a same row address. (¶ 0056 - 0058; Fig. 1) Wherein the address is stored in the address buffer and data in the cell array.

Regarding claim 11, Kwang teaches writing a copy of the indication of the address to the array based at least in part on the command. (¶ 0011, 0056) Mentions saving address in buffer after command.  

Regarding claim 12, Kwang teaches receiving a second command to read the data from the array, the second command associated with a second address within the array; (¶ 0011, 0056) Mentions saving address in buffer after command.  
reading, based at least in part on the second command, the data, the indication of the address, and the copy of the indication of the address; (¶ 0061) Mentions reading data, a read address(indication) and the same address supplied(copied) to the write address buffer.
determining whether the second address corresponds to at least one of the indication of the address or the copy of the indication of the address; (¶ 0061) Mentions comparing the read address with the write address.
and transmitting, to a host device for the memory device, signaling that indicates the data and a validity of the data, the validity of the data based at least in part on whether the second address corresponds to at least one of the indication of the address or the copy of the indication of the address. (¶ 0061) Wherein an indication of the address uses the address of the read.


	Regarding claim 13, Kwang teaches an apparatus, comprising: an array of memory cells, a command component operable to receive write commands and read commands associated with addresses within the array, and a verification component coupled with the array and the command component, the verification component operable to: write, to the array, in response to a write command for data, an indication of an address associated with the write command for the data (¶ 0011, 0056) Mentions writing data in a cell array after a command and storing the address associated with that data. Wherein components are understood as the processor.  
and receive, from the array, in response to a read command for the data, the indication of the address associated with the write command for the data (¶ 0074)  Mentions a write address WADDR compared after a read is initiated.

Regarding claim 14, Kwang teaches determining whether a second address associated with the read command matches the address associated with the write command based at least in part on the indication of the address; (¶ 0061) Mentions comparing read and write addresses and outputting a match.
and transmit, to a host device for the apparatus, a second indication of whether the second address associated with the read command matches the address associated with the write command. (¶ 0074) Wherein returning the output of SUM COMP is understood as an indication of the match.

Regarding claim 15, Kwang teaches storing to the array, in response to the write command for the data, a copy of the indication of the address associated with the write command for the data; (¶ 0074) Wherein WADDR is an indicator of the write address.
receive from the array, in response to the read command for the data, the copy of the indication of the address associated with the write command for the data; (¶ 0061) Wherein comparing utilizes WADDR.
and determine that the second address associated with the read command matches the address associated with the write command when the second address associated with the read command corresponds to at least one of the indication of the address associated with the write command or the copy of the indication of the address associated with the write command. (¶ 0061) Mentions a composite result (at least 1 match).

Regarding claim 16, Kwang teaches a mode register coupled with the verification component, wherein the verification component is further operable to store a third indication of an error to the mode register when the second address associated with the read command does not match the address associated with the write command. (¶ 0061) Wherein the result of the comparison is saved to SUM_COMP(mode register). Wherein logic '0' is understood as an error(not a match).

Regarding claim 17, Kwang teaches an output component coupled with the verification component and operable to transmit signals external to the apparatus, wherein the verification component is further operable to transmit to the output component the indication of the address associated with the write command for the data. (¶ 0074) Wherein SUM COMP is output to bias selections(external apparatus).

Regarding claim 18, Kwang teaches a decoding component operable to write the data to a first portion of a page of memory cells within the array in response to the write command for the data, wherein the verification component is operable to write the indication of the address associated with the write command to a second portion of the page of memory cells. (¶ 0056 - 0058; Fig. 1) Wherein the address is stored in the address buffer and data in the cell array.

	Regarding claim 21, Kwang teaches a method comprising: receiving, at a memory device that comprises an array of memory cells, a second command to read data from the array, the second command associated with a second address within the array, reading the data from the array based at least in part on the second command  Mentions reading data in a cell array after a read command and storing the address associated with that data. 
reading from the array, based at least in part on the second command, a first indication of a first address within the array, the first address associated with a first command to write the data to the array; and transmitting, based at least in part on the second command, the data and a second indication of whether the second address matches the first address. (¶ 0061) Mentions comparing the read address and the write address of the previous command and outputting a match.

	Regarding claim 22, Kwang teaches accessing, based at least in part on the second command, a row of memory cells that corresponds to the second address, wherein: the data is read from a first portion of the row of memory cells; and the first indication of the first address is retrieved from a second portion of the row of memory cells. (¶ 0056 - 0058; Fig. 1) Wherein the address is stored in the address buffer and data in the cell array.

	Regarding claim 23, Kwang teaches receiving the first command at the memory device prior to receiving the second command and writing, based at least in part on receiving the first command, the data to the array based at least in part on the first address and the first indication of the first address to the array. (¶ 0011, 0056) Mentions writing data in a cell array after a command and storing the address associated with that data.  

	Regarding claim 24, Kwang teaches reading, based at least in part on the second command, a third indication of the first address and determining whether the Process can be done on further reads.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 10, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang further in view of Jacob (“Memory Systems: Cache, DRAM, Disk”).

Regarding claim 8, Kwang may not explicitly teach the page of memory cells comprises memory cells within a plurality of 3subarrays; 4the first portion of the page is 

Jacob explicitly teaches the page of memory cells comprises memory cells within a plurality of 3subarrays; 4the first portion of the page is within a first subarray of the plurality of 5subarrays; and 6the second portion of the page is within a second subarray of the plurality of 7subarrays. (Pg. 208) “One of the techniques used in the implementation of the Itanium-2 L3 cache is the subarray technique. This method allows the cache to be built up of independent subarrays whose relative placements and operation are largely independent of one another.” Mentions having subarrays of an array.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kwang and Jacob before him or her to modify the memory cells of Kwang to include the subarrays of Jacob, thereafter the memory cells of Jacob have a plurality of subarrays. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory cells to work largely independent of each other as suggested by Jacob. (Pg. 208). Therefore, it would have been obvious to combine Kwang and Jacob to obtain the claimed invention as specified in the instant application claims.

Regarding claim 9, Kwang may not explicitly teach the address comprises a plurality of bits; and 3the indication of the address comprises at least a subset of the plurality of bits.

Jacob explicitly teaches the address comprises a plurality of bits; and 3the indication of the address comprises at least a subset of the plurality of bits. (Pg. 83-84) “Figure 2.3 illustrates a read operation in a direct mapped cache organization. In this organization, a given datum can only reside in one entry of the cache, usually determined by a subset of the datum's address bits.” Mentions read operation using a subset of address bits.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kwang and Jacob before him or her to modify the instructions/memory access of Kwang to include the mapping of Jacob, thereafter the addresses of Jacob use address bits and a subset of address bits. The suggestion and/or motivation for doing so would be obtaining the advantage of having only one match in memory as suggested by Jacob. (Pg. 283). Therefore, it would have been obvious to combine Kwang and Jacob to obtain the claimed invention as specified in the instant application claims.

Regarding claim 10, Kwang may not explicitly teach the address comprises a plurality of 2bits or calculating one or more parity bits based at least in part on the 

	Jacob explicitly teaches the address comprises a plurality of bits; (Pg. 83-84) Mentions read operation using address bits.

Jacob explicitly teaches calculating one or more parity bits based at least in part on the plurality of bits, 4wherein the indication of the address comprises the one or more parity bits. (Pg. 771) “However, instead of using Hamming ECC code to provide error correction capability, it uses the simple parity scheme discussed previously to provide single drive failure (erasure) fault tolerance. In RAID-3, writes are always done in full stripes so that the parity can always be calculated from the new data.” Mentions calculating and using parity bits.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kwang and Jacob before him or her to modify the address indicator of Kwang to include the address bits of Jacob and the parity bits of Jacob, thereafter the address indicator of Kwang includes the address bits of Jacob with parity bits of Jacob. The suggestion and/or motivation for doing so would be obtaining the advantage of having fault tolerance for the address indicator. (Pg. 771). Therefore, it would have been obvious to 

	Regarding claim 19, Kwang may not teach the address associated with the write command comprises a plurality of bits and the indication of the address associated with the write command comprises at least a subset of the plurality of bits.

Jacob teaches the address associated with the write command comprises a plurality of bits and the indication of the address associated with the write command comprises at least a subset of the plurality of bits. (Pg. 83-84) Mentions read operation using a subset of address bits.

The same motivation that was utilized for combining Kwang and Jacob as set forth in claim 9 is equally applicable to claim 19.

Regarding claim 20, Kwang may not teach the indication of the address associated with the write command comprises parity information for the address.

Jacob teaches the indication of the address associated with the write command comprises parity information for the address. (Pg. 771) Mentions calculating and using parity bits.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, 

Regarding claim 25, Kwang may not explicitly teach the first indication of the first address comprises one or more bits included in the first address, or parity information for the first 3 address, or any combination thereof.

Jacob explicitly teaches the first indication of the first address comprises one or more bits included in the first address; (Pg. 83-84) Mentions read operation using address bits.

Jacob explicitly teaches parity information for the first 3 address. (Pg. 771) Mentions calculating and using parity bits.

The same motivation that was utilized for combining Kwang and Jacob as set forth in claim 10 is equally applicable to claim 25.

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bazarsky (US Patent Application 2019-016336) which teaches an optimistic read operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137                                                                                                                                                                                                        
/RYAN BERTRAM/Primary Examiner, Art Unit 2137